       Case 7:19-cv-07651-KMK-PED Document 16 Filed 09/09/20 Page 1 of 2
                                                                                                       -^




                                                               !

                                                           II
UNITED STATES DISTRICT COURT I I
SOUTHERN DISTRICT OF NEW YORK ? I

                                                                                   M&
                                                           N
MARTINEZ, |i:

                                Petitioner,
                                                                               ORDER
                                                                           GRANTING STAY
                                        -agamst-

                                                                         19 Civ. 7651 (KMK)(PED)
TOMES,

                                Respondent.
                                                -X



        Petitioner seeks a stay of this action pending resolution of a § 440.10 motion he has filed

in the trial court. (Dkt. 14.) The Court directed Respondent to submit any reply to Petitioner s


request by June 5, 2020, (Dkt, 15) No reply or opposition has been received.


        A court may stay a "mixed" petition that contains both exhausted and unexhausted claims


if: (1) good cause exists for the petitioner's failure to exhaust his claims in state court; (2) the


unexhaustcd claims are not "plainly meritless;" and (3) the petitioner has not engaged in


"intentionally dilatory litigation tactics." Rhines v. Weber, 544 US. 269, 277-78 (2005). Good


cause exists here because Petitioner timely submitted this request in order to protect his


unexhausted claim and is seeking, without delay, to exhaust the claim in state court. See Pierre


v. Ercole, 607 F. Supp. 2d 605, 608 (S.D.N.Y. 2009). In addition, the Court cannot conclude as


of now that Petitioner's unexhaustcd claim is so plainly without merit that a stay should be


denied. Finally, there is no evidence to indicate that Petitioner has engaged in intentionally


dilatory litigation tactics.


        Accordingly, Petitioner's unopposed motion for a stay is GRANTED. These


proceedings are stayed pending resolution of Petitioner's § 440.10 motion (including any


available appellate review.) Upon resolution of that motion. Petitioner must move, within thirty
      Case 7:19-cv-07651-KMK-PED Document 16 Filed 09/09/20 Page 2 of 2




(30) days, to lift the stay and reopen this case for further proceedings. See Zarvela v. Artuz, 254


F.3d 374, 381-82 (2d Cir. 2001). Petitioner is hereby notified that, if he does not comply with

this condition of the stay, the Court may vacate the stay nuncpro time as of the date the stay was


entered and may dismiss his habeas petition. See id. Petitioner is also advised that he must


prepare and file an amended petition setting forth all of his claims, including those raised in his §


440.10 motion, within thirty (30) days after his state court remedies have been exhausted.




Dated: September 9, 2020                               SO ORDERED
        White Plains, New York



                                                                : DAvigmru.s.M.j.




Chambers has mailed a copy of this Order to:          Miguel Martinez
                                                      Five Points Correctional Facility
                                                      Caller Box 119
                                                      Romulus,NY 14541
